Case 1:15-cv-02010-JDB Document 78-3 Filed 11/16/20 Page 1 of 2




                    EXHIBIT C
                      Case 1:15-cv-02010-JDB Document 78-3 Filed 11/16/20 Page 2 of 2

      Ofisi et. al.
      Martin McMahon <mm@martinmcmahonlaw.com>
      Wed 11/4/2020 1:38 PM
      To: David Dickens <DDickens@millerfirmllc.com>
      Re: Al Shamal Arab Bank


      Dear David,
      I am writing to inquire about the impact of the U.S. brokered peace agreement in Sudan on the case of
      Ofisi, et. al v. BNP Paribas, et. al. Civil Action No. 15-cv-2010.
      As you most certainly know, the agreement calls for payment of $335 million in “immediate
      compensation for victims of bombings against American embassies in Kenya and Tanzania in
                                                                        [1]
      1998 and the destroyer Cole in 2000 and their families”
      Doesn’t this make your case moot, at least with respect to damages?
      Thanks.


      [1]
            https://www.nytimes.com/2020/09/24/us/politics/us-sudan-terrorism.html


      --
      Martin F. McMahon, Esq.
      Martin McMahon & Associates, PLLC
      1717 K Street, N.W., Suite 900
      Washington, D.C. 20006
      Tel: (202) 862-4343
      Fax: (202) 776-0136

      This electronic mail transmission may contain privileged, confidential and/or proprietary
      information intended only for the person(s) named. Any use, distribution, copying or
      disclosure to another person is strictly prohibited. If you are not the addressee indicated
      in this message (or responsible for delivery of the message to such person), you may not
      copy or deliver this message to anyone. In such case, you should destroy this message
      and kindly notify the sender by reply email.
      ********************************************************************
      IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the
      IRS, we inform you that any U.S. federal tax advice contained in this communication
      (including any attachments) is not intended or written to be used, and cannot be used,
      for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
      promoting, marketing, or recommending to another party any transaction or matter
      addressed therein.




https://outlook.office.com/mail/search/id/AAQkADdjOTY0MmFjLThmYTctNGU5OS05YWQyLWMxMDVhZGI0ZDU5ZgAQAAfwHOiIXCZAu0%2F7p…   1/1
